      IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TRACY MAXWELL,                          )
                                        )
        Plaintiff,                      )
                                        )     CIVIL ACTION NO.
        v.                              )       2:18cv757-MHT
                                        )           (WO)
NURSE ORR, et al.,                      )
                                        )
        Defendants.                     )



                                  OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff filed this

lawsuit asserting that he was denied medical care while

incarcerated      at    Kilby     Correctional      Facility.     This

lawsuit is now before the court on the recommendation of

the    United    States      Magistrate     Judge   that   plaintiff’s

motion to dismiss defendant Nurse Orr be granted.                There

are    no    objections      to   the   recommendation.      After   an

independent and de novo review of the record, the court

concludes      that    the    magistrate    judge’s   recommendation

should be adopted.
An appropriate judgment will be entered.

DONE, this the 13th day of December, 2018.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
